Name: Commission Regulation (EEC) No 2811/93 of 13 October 1993 adjusting certain agricultural conversion rates to prevent the risk of disturbances of the market
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 256/16 Official Journal of the European Communities 14. 10 . 93 COMMISSION REGULATION (EEC) No 2811/93 of 13 October 1993 adjusting certain agricultural conversion rates to prevent the risk of disturbances of the market THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, advance shall be adjusted if the gap between that rate and the agricultural conversion rate in force at the time of the operative event applicable for the currency concerned exceeds four points ; whereas, in that event, the agricul ­ tural conversion rate fixed in advance is brought more closely into line with the rate in force, up to the level of a gap of four points with that rate ; whereas the rate which . replaces the agricultural conversion rate fixed in advance should be specified, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 11 (2) thereof, HAS ADOPTED THIS REGULATION :Whereas the agricultural conversion rates were fixed by Commission Regulation (EEC) No 2422/93 (2) ; whereas those rates have remained unchanged pursuant to Commission Regulation (EEC) No 2711 /93 of 30 September 1993 derogating, for a limited period, from the provisions for systematic adjustment of the agricul ­ tural conversion rates (3) ; Article 1 The agricultural conversion rates are fixed in Annex I hereto. Article 2 In the case referred to in Article 15 (3) of Regulation (EEC) No 1068/93, the agricultural conversion rate fixed in advance shall be replaced by the ecu rate for the currency concerned, shown in Annex II :  Table A, where the latter rate is higher than the rate fixed in advance, or  Table B, where the latter rate is lower than the rate fixed in advance. Whereas owing to monetary developments and the situa ­ tion on the various markets, trade may be deflected as a result of the gaps that have arisen, in particular, between : on the one hand, the Belgian or Luxembourg franc and the Dutch guilder or German mark and, on the other hand, the Italian lira or Greek drachma and the Spanish peseta ; Whereas, in order to prevent such disturbances of the market, while at the same time respecting the objective of Regulation (EEC) No 2711 /93, the agricultural conversion rates should be adjusted in such a way as to reduce the monetary gaps between them and the representative market rate calculated on the basis of the period from 1 1 to 13 October 1993 ; whereas, in view of the economic risks which exist, it would appear appropriate to reduce the gaps by a half for the Belgian or Luxembourg franc and to  2.0 points for the Italian lira and the Greek drachma ; Article 3 Regulation (EEC) No 2422/93 is hereby repealed. Whereas Article 15 (3) of Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for deter ­ mining and applying the agricultural conversion rates (4) provides that an agricultural conversion rate fixed in Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. O OJ No L 387, 31 . 12. 1992, p. 1 . (2) OJ No L 222, 1 . 9 . 1993, p. 40 . (3) OJ No L 245, 1 . 10 . 1993, p. 134. (4) OJ No L 108 , 1 . 5. 1993, p. 106. 14. 10. 93 Official Journal of the European Communities No L 256/17 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 October 1993 . For the Commission Rene STEICHEN Member of the Commission No L 256/18 Official Journal of the European Communities 14. 10 . 93 ANNEX I Agricultural conversion rates ECU 1 = 49,3070 9,34812 2,35418 328,567 190,382 7,98191 0,976426 2 222,98 2,65256 236,933 0,920969 Belgian and Luxembourg francs Danish kroner German marks Greek drachmas Spanish pesetas French francs Irish punt Italian lire Dutch guilders Portuguese escudos Pound sterling ANNEX II Agricultural conversion rates fixed in advance and adjusted Table A Table B ECU 1  47,4106 Belgian arid ECU 1 = 51,3615 Belgian and Luxembourg francs Luxembourg francs 8,98858 Danish kroner 9,73763 Danish kroner 2,26363 German marks 2,45227 German marks 315,930 Greek drachmas 342,257 Greek drachmas 183,060 Spanish pesetas 198,315 Spanish pesetas 7,67491 French francs 8,31449 French francs 0,938871 Irish punt 1,01711 Irish punt 2 137,48 Italian lire 2 315,60 Italian lire 2,55054 Dutch guilders 2,76308 Dutch guilders 227,820 Portuguese escudos 246,805 Portuguese escudos 0,885547 Pound sterling 0,959343 Pound sterling